Title: From Alexander Hamilton to the Electors of the City and County of New York, [28 April 1789]
From: Hamilton, Alexander
To: Electors of the City and County of New York



[New York, April 28, 1789]

For the New-York Daily Gazette.
To the Electors of the City and County of New York.
Fellow Citizens,
This day commences the important Election of a Governor, for the next three years. We think it our duty to inform you, that from the account we have received from different quarters, we have the strongest grounds to believe, that a change is in your power, and that proper exertions on your part will afford a high assurance of success. In making this declaration, we do not rely on vague reports, but partly on ascertained facts, and partly on authentic communications from discreet and well informed persons. Though in a matter of this nature, it would be presumptuous to warrant the issue, we pledge ourselves to you for the security of the opinion we now give respecting the prospects. And we trust, that your efforts will in no degree be relaxed, by the endeavours of the friends to the present governor, to persuade you that they are likely to be fruitless.
Hitherto Fellow Citizens you have left no opportunity of manifesting your zeal for the firm establishment of the Constitution of the United States. Your exertions have been attended with the happiest effects. Your work is now to be completed. We will ask you a few questions, and leave the answers to your own minds. Is there a man in America, who has more early, more decidedly, or more pertenaciously, opposed that constitution than the present governor? Is there a man in America from whose future opposition to it, so much would be to be feared, as from that of the present governor, if suffered to continue at the head of this State? Is it wise to continue him in a situation, which will leave it so greatly in his power to counteract what you deem the true interest of your country? Is it safe, after all you have seen and known, to put the least confidence in the assurances you receive from those, who advise you to re-elect him, either as to his motives for the past, or his intentions for the time to come? Are there not appearances which authorise you to suppose, that the views of the present governor, in some important respects, have not coincided with the wishes or interests of the city? Have you not evidence, that the spirit of party, under his fostering influence, has risen to a height prejudicial to the character and welfare of the state? Has not your immediate advantage been recently hazarded, in an essential point, by the excess of that spirit? And have you any rational prospect of allaying it, but by a change in the person of the chief magistrates? These, Fellow Citizens, are serious question. Ponder them well, and act accordingly. Let every man, who believes a change necessary, step forward with the INDEPENDENCE of a FREEMAN and lend his aid!

By order of the Committee,
Alexander Hamilton, Chairman.
Tuesday, April 28.

